Citation Nr: 1739492	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability before October 8, 2015, and to a rating in excess of 30 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  An August 2008 rating decision denied the Veteran's claim of entitlement to increased ratings for a bilateral hearing loss disability and tinnitus.  An April 2014 rating decision denied service connection for a back disability.  A February 2016 rating decision denied service connection for a bilateral knee disability

The Veteran's appeal of the issues of increased ratings for a bilateral hearing loss disability and tinnitus was previously before the Board in December 2013.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Agency of Original Jurisdiction (AOJ) previously considered the issue of entitlement to an earlier effective date for the assignment of a 30 percent rating for a hearing loss disability to be a separate issue from the Veteran's claim of entitlement to an increased rating.  The Veteran has consistently claimed that the proper effective date for the 30 percent rating for his hearing loss disability is May 2010, which is after May 2008, when the Veteran filed his claim of entitlement to an increased rating for a hearing loss disability.  With the Board considering the issue of the proper rating at all times since May 2008, the Veteran's claim of an effective date of May 2010 for the 30 percent rating is contemplated by the above-listed issue of entitlement to greater ratings for a bilateral hearing loss disability.  The Veteran is not prejudiced by this recharacterization.  

The Board notes that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment solely as a result of his bilateral hearing loss or tinnitus disabilities; indeed, the Veteran was working at the time of his December 2015 audiological examination.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

The following issues were raised by the record in February 2017, but they have not been adjudicated by the AOJ: 1) whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety; 2) whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral wrist fracture; 3) whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a neck disability; 4) service connection for fatigue; 5) service connection for foot pain; 6) service connection for dizziness; 7) service connection for migraines; 8) increased rating for residuals of a fracture of the left hand; 9) increased rating for hepatitis; 10) increased rating for nephrolithiasis, and 11) increased rating for a headache disability.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1.  Neither the Veteran's back disability nor his bilateral knee disability originated in service or until years thereafter, and they are not otherwise etiologically related to service.

2.  Before October 8, 2015, the Veteran's bilateral hearing loss disability is manifested by no worse than level IV hearing in the left ear and level VIII hearing in the right ear.  

3.  Since October 8, 2015, the Veteran's bilateral hearing loss disability is manifested by no worse than level V hearing in the left ear and level VIII hearing in the right ear.  

4.  The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability and bilateral knee disability have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for a rating in excess of 20 percent for a bilateral hearing loss disability before October 8, 2015, and the criteria for a rating in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).

3.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in September 2007 (increased rating for bilateral hearing loss disability), June 2008 (increased rating for tinnitus), April 2014 (service connection for a back disability), and February 2016 (service connection for a bilateral knee disability).  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  The Veteran has been provided with examinations addressing his claimed disabilities.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  With respect to the examinations of the Veteran's hearing loss, the Board finds that the examiners also considered and addressed the functional effects of the Veteran's hearing problems.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

Factual History - Back Disability

In September 1978, the Veteran complained of a two-week history of back pain associated with a head cold.  The Veteran was assessed with mechanical low back pain.  It was noted that the Veteran had experienced several traumas to his back, including playing football and being thrown against a wall locker.  In May 1980, the Veteran complained of a two-week history of stiffness in his back.  The Veteran was assessed with a possible sprained muscle.  Approximately one week later, the Veteran complained of a one-week history of soreness in his neck and upper back.  In April 1985 and March 1986 Reports of Medical History, the Veteran denied experiencing symptoms such as swollen or painful joints, arthritis, rheumatism, bursitis, bone or joint deformity, or recurrent back pain.  In an April 1985 and March 1986 Reports of Medical Examination, the Veteran's spine was found to be normal.  

Following service, in July 2008, while the Veteran complained of pain associated with an inguinal hernia, the Veteran was noted to be in no apparent distress, and he did not complain of pain in his back.  In August 2009, the Veteran complained of occasional positional back pain.  In April 2011, the Veteran complained of a one-year history of pain in his left lower back, and the Veteran indicated that he engaged in physical labor while working for a retailer.  A June 2011 x-ray showed degenerative changes in the lower dorsal and lumbar spine.  

In October 2012, the Veteran stated that he began experiencing increased lower back pain approximately one week before after working on a car "in an awkward position".  The Veteran denied straining his back.  An October 2012 radiological examination showed that the Veteran had a broad-based disc extrusion at L5-S1.  In December 2012, the Veteran complained of a one-year history of low back pain that had worsened over the past four months.  

The Veteran filed his claim of entitlement to service connection for a back disability in January 2014.  The Veteran underwent a VA examination of his back in April 2014, at which time the examiner diagnosed the Veteran with lumbosacral strain and intervertebral disc syndrome.  The Veteran reported having a two-year history of back pain.  The examiner found that it was less likely than not that the Veteran's back disability was related to service.  As a rationale for this opinion, the examiner noted that, according to the Veteran's own history, he was asymptomatic for 26 years following active duty service.  

Factual History - Bilateral Knee Disability

In July 1977, the Veteran complained of pain in his right leg from his hip to his kneecap, and the Veteran was assessed with a contusion.  In November 1977, the Veteran received a minor abrasion on his right knee following a fight.  In October 1978, the Veteran was assessed with a sprained right knee after injuring his knee while playing football.  An x-ray of the Veteran's right knee showed no bony abnormality.  In December 1981, the Veteran complained of pain in his right knee, and he was assessed with patellar malacia.  The Veteran was placed on a physical profile restricting him from running over one-half mile for one week.  In April 1985 and March 1986 Reports of Medical History, the Veteran denied experiencing symptoms such as swollen or painful joints, cramps in his legs, arthritis, rheumatism, bursitis, bone or joint deformity, or "trick" or locked knee.  In an April 1985 and March 1986 Reports of Medical Examination, the Veteran's lower extremities were found to be normal.  

Following service, in July 2008, the Veteran only complained of pain associated with an inguinal hernia.  The Veteran was otherwise in no apparent distress, and he did not complain of pain in his knees.  In August 2009, however, the Veteran complained of chronic joint pain in the knees.  In April 2011, the Veteran complained of a one-year history of pain in his left knee.  The Veteran indicated that he engaged in physical labor while working for a retailer.  The Veteran was assessed with left knee arthropathy.  A June 2011 x-ray showed mild arthritic changes in the left knee.  In August 2013, the Veteran indicated that he had experienced knee pain for several years, with his left knee pain recently worsening.  A September 2013 x-ray examination showed moderate osteoarthritis and osteopenia of the bilateral knees.  In January 2014, the Veteran complained of worsening left knee pain.  The Veteran denied experiencing an injury to the knee joint.  In March 2014, the Veteran complained of "years" of left knee pain that had recently worsened.  

In January 2016, the Veteran filed a claim of entitlement to service connection for a bilateral knee disability.  The Veteran underwent a VA examination in February 2016, at which time the examiner opined that it was less likely than not that the Veteran's bilateral knee disability was related to his active duty service.  As a rationale for this opinion, the examiner noted that the Veteran's degenerative changes to the bilateral knee joints were more than likely related to aging.  The examiner noted that an October 1978 x-ray of the Veteran's right knee was negative for any bony disease, and the examiner further noted that the evidence did not support a finding showing a chronicity of a knee disability.  




Analysis

Upon review of these facts, the Veteran received in-service treatment for complaints relating to his knees and back, and the Veteran has a current back and bilateral knee disability.  With both a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's current back and knee disabilities and his in-service experiences.  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's left shoulder disability is related to his service.  The Board places great weight on the opinions of the April 2014 and February 2016 examiners that the Veteran's back and bilateral knee disabilities, respectively, were not related to his service, which was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  The Board has reviewed the medical evidence of record for any opinions relating the Veteran's back or knee disabilities to his service, and it has found none.  

To the extent that the Veteran believes that his back and knee disabilities are related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disability claimed on appeal, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's back and knee disabilities are related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by medical professionals and concerned the Veteran's orthopedic system, the internal functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his back and knee disabilities, and it finds that he has not done so.  Following service, with regard to both the Veteran's back and bilateral knee disability, the Veteran first complained of pain in 2009; the Veteran did not, at that time, attribute his back or knee pain to his military service.  The Veteran began consistently seeking treatment for a back and knee disability 2011, at which time he complained of a one-year history of pain.  Thus, the Board notes that the Veteran did not complain of symptoms relating to either his back or knees for over two decades following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his back disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for decades following service.  Furthermore, before the Veteran's claims for benefits, he denied experiencing back or knee symptoms consistently since service.  For example, in April 2011 and December 2012, the Veteran complained of a one-year history of back pain.  In April 2011, the Veteran complained of a one-year history of knee pain, and in August 2013, the Veteran indicated that he had experienced knee pain for several years.  

The Board has every reason to believe the Veteran's past accounts to clinicians regarding the duration of his symptoms, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain, and were offered more contemporaneous in time to the first onset of symptoms.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed back or bilateral knee disability since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's back and knee disability was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Bilateral Hearing Loss Disability

The Veteran is in receipt of a 20 percent rating for a bilateral hearing loss disability before October 8, 2015 and a 30 percent rating thereafter.  The Veteran argues that he is entitled to greater ratings.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85 (2016).

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2016).  

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in this case, the Veteran filed his claim of entitlement to an increased rating in August 2007.  The Veteran underwent a VA audiological examination in September 2007, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
30
45
55
60
RIGHT
30
85
95
100

Puretone threshold averages were 47.5 decibels for the left ear and 77.5 decibels for the right ear.  Speech discrimination scores were 80 percent in the left ear and 76 percent in the right ear.  That audiometric evaluation equates to level III hearing in the left ear (between 42 and 49 average puretone decibel hearing loss, with between 76 percent and 82 percent speech discrimination).  With respect to the Veteran's right ear, the Board notes that the Veteran's right ear showed an exceptional pattern of hearing impairment, with a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Under such circumstances, VA first determines whether application of Table VI or VIA results in the higher Roman numeral.  See 38 C.F.R. § 4.86.  Application of Table VI results in level V hearing in the right ear (between 74 and 81 average puretone decibel hearing loss, with between 76 percent and 82 percent speech discrimination).  Application of Table VIA results in level VII hearing in the right ear.  With Table VIA resulting in the higher level of hearing (level VII), VA then elevates that numeral to the next higher Roman numeral.  Therefore, considering the Veteran's exceptional pattern of hearing impairment in the right ear, the Veteran has shown level VIII hearing in the right ear.  

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level VIII and the better ear at level III, a 20 percent rating is warranted under Diagnostic Code 6100.  

The Veteran underwent an additional VA audiological examination in July 2008, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
35
35
60
60
RIGHT
35
75
105
105

Puretone threshold averages were 47.5 decibels for the left ear and 80 decibels for the right ear.  Speech discrimination scores were 96 percent in the left ear and 76 percent in the right ear.  That audiometric evaluation equates to level I hearing in the left ear (between 42 and 49 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination) and level V hearing in the right ear (between 74 and 81 average puretone decibel hearing loss, with between 76 percent and 82 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level V and the better ear at level I, a noncompensable rating is warranted under Diagnostic Code 6100.  The Veteran did not show an exceptional pattern of hearing impairment at this time.  

In a November 2009 audiology progress note, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
35
45
60
65
RIGHT
40
95
90
105+

Puretone threshold averages were 51.25 decibels for the left ear and 82.5 decibels for the right ear.  Speech discrimination scores were 76 percent for both ears.  That audiometric evaluation equates to level IV hearing in the left ear (between 50 and 57 average puretone decibel hearing loss, with between 76 percent and 82 percent speech discrimination) and level V hearing in the right ear (between 82 and 89 average puretone decibel hearing loss, with between 76 percent and 82 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level V and the better ear at level IV, a 10 percent rating is warranted under Diagnostic Code 6100.  The Veteran did not show an exceptional pattern of hearing impairment at this time.  

In a January 2014 audiology progress note, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
35
45
60
55
RIGHT
35
95
75
105+

Puretone threshold averages were 48.75 decibels for the left ear and 77.5 decibels for the right ear.  Speech discrimination scores were 72 percent in the left ear and 68 percent in the right ear.  That audiometric evaluation equates to level IV hearing in the left ear (between 42 and 49 average puretone decibel hearing loss, with between 68 percent and 74 percent speech discrimination) and level VI hearing in the right ear (between 74 and 81 average puretone decibel hearing loss, with between 68 percent and 74 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level VI and the better ear at level IV, a 20 percent rating is warranted under Diagnostic Code 6100.  The Veteran did not show an exceptional pattern of hearing impairment at this time.  

The Veteran underwent an additional VA audiological examination in December 2015, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
30
50
65
65
RIGHT
35
90
100
105+

Puretone threshold averages were 53 decibels for the left ear and 83 decibels for the right ear.  Speech discrimination scores were 72 percent in the left ear and 56 percent in the right ear.  That audiometric evaluation equates to level V hearing in the left ear (between 50 and 53 average puretone decibel hearing loss, with between 68 percent and 74 percent speech discrimination) and level VIII hearing in the right ear (between 82 and 89 average puretone decibel hearing loss, with between 52 percent and 58 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level VIII and the better ear at level V, a 30 percent rating is warranted under Diagnostic Code 6100.  The Veteran did not show an exceptional pattern of hearing impairment at this time.  

Upon review of the evidence of record, while the Board will not disturb the Veteran's currently-assigned 20 percent and 30 percent staged ratings, the Board finds that the medical evidence does not support ratings in excess of those that are currently assigned for the Veteran's bilateral hearing loss disability.

In addition to the results of this audiometric testing, the Board has closely reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concerns that he has experienced difficulty hearing conversations without the use of his hearing aids.  The Veteran has additionally contended that he has to turn the volume up on the television and radio in order to hear.  While the Board sympathizes with the impairment that the Veteran's hearing loss causes him, a higher rating for hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.  

The Board has also closely evaluated the Veteran's contentions that he is entitled to a 30 percent rating for hearing loss as early as May 2010.  As noted above, the Board has considered the appropriateness of the assigned ratings since the Veteran filed his claim in May 2008, and it cannot find that the medical evidence supports greater ratings than those currently assigned.  

The Board concludes that the preponderance of the evidence is against granting a disability rating in excess of the currently-assigned 20 percent and 30 percent ratings for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Tinnitus

The Veteran contends that his service-connected tinnitus is more severely disabling than the currently-assigned 10 percent initial evaluation.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2015).  The Veteran is currently in receipt of the maximum 10 percent initial evaluation of his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.



ORDER

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.  

A rating in excess of 20 percent for a bilateral hearing loss disability before October 8, 2015, and a rating in excess of 30 percent thereafter, is denied.

A rating in excess of 10 percent for tinnitus is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


